DETAILED ACTION
The instant application having Application No. 16/917,544 filed on 30 June 2020 where claims 1-20 are presented for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statements dated 30 June 2020, 16 November 2020, 9 June 2021, 13 July 2021, 3 January 2022, and 22 April 2022 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-20 are directed to the abstract idea of a mental process, as explained in detail below. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
As per claims 1, 12, and 20, the claim recites, in part, evaluating a processing capability; determining, based on the processing capability, only a portion of a compute operation is completable within a requested processing timeframe; determining an intermediate result; and providing the intermediate result. These steps describe the concept of a mental process, which corresponds to concepts identified as abstract ideas by the courts. The concept described in claims 1, 12, and 20 is not meaningfully different than those found by the courts to be abstract ideas. As such, the description in claims 1, 12, and 20 of evaluating processing capability and determining and providing intermediate results is an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements of a system comprising a “storage medium” and a “storage controller” connected to the storage medium and configured to perform the evaluating, determinings, and providing. The storage medium and storage controller are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim recites the additional elements of a “storage medium” and a “storage controller” connected to the storage medium and configured to perform the evaluating, determinings, and providing. The “storage medium” and “storage controller are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions amount to no more than implementing the abstract idea with a computerized system. The use of generic computer components schedule jobs does not impose any meaningful limit on the computer implementation of the abstract idea. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
As per claims 2 and 13, the claim recites the additional limitations wherein the compute operation is a multi-stage compute operation comprised of a plurality of stages; and the intermediate result is: an approximation of a final processing result; or a partial result determined by processing some of the plurality of stages of the multi- stage compute operation, features which only further describe the abstract idea itself. Therefore, claims 2 and 13 does not include features that amount to significantly more than that idea.
As per claims 3 and 14, the claim recites the additional limitation wherein the storage controller is further configured to: process the portion of the multi-stage compute operation within the requested processing timeframe, wherein the intermediate result is determined based on the processed portion of the multi-stage compute operation, features which only further describe the abstract idea itself. Therefore, claims 3 and 14 does not include features that amount to significantly more than that idea.
As per claims 4 and 15, the claim recites the additional limitations wherein the storage controller is further configured to: continue to process a remaining portion of the multi-stage compute operation within a timeframe that is longer than the requested processing timeframe; determine a final processing result; and provide the final processing result, features which only further describe the abstract idea itself. Therefore, claims 4 and 15 does not include features that amount to significantly more than that idea.
As per claims 5 and 17, the claim recites the additional limitation wherein a storage device including the storage medium and the storage controller, wherein: the storage device is coupled via a network to a client; and the client is a consumer computing device, a host system, or an embedded system, features which only further describe the abstract idea itself. Therefore, claims 5 and 17 does not include features that amount to significantly more than that idea.
As per claims 6 and 16, the claim recites the additional limitation wherein the storage controller is further configured to: receive a compute request from the client, wherein the compute request includes the requested processing timeframe, features which only further describe the abstract idea itself. Therefore, claims 6 and 16 does not include features that amount to significantly more than that idea.
As per claim 7, the claim recites the additional limitation wherein he client is the host system and is configured to tag the compute request with the requested processing timeframe, features which only further describe the abstract idea itself. Therefore, claim 7 does not include features that amount to significantly more than that idea.
As per claims 8 and 18, the claim recites the additional limitation wherein the storage medium and storage controller comprise a storage device; and the storage controller is further configured to: monitor one or more operational parameters of the storage device; and evaluate the processing capability of the storage device based on the one or more operational parameters, features which only further describe the abstract idea itself. Therefore, claims 8 and 18 does not include features that amount to significantly more than that idea.
As per claims 9 and 19, the claim recites the additional limitation wherein the one or more operational parameters include: a storage processing load; a processing unit load; a cache level; a hardware capability; a garbage collection load; a memory state; and/or a processing queue level, features which only further describe the abstract idea itself. Therefore, claims 9 and 19 does not include features that amount to significantly more than that idea.
As per claim 10, the claim recites the additional limitation wherein the intermediate result was provided to a client; and the client is configured to: unwind the compute operation based on the rollback request, features which only further describe the abstract idea itself. Therefore, claim 10 does not include features that amount to significantly more than that idea.
As per claim 11, the claim recites the additional limitation wherein the storage controller is further configured to: receive a wait request responsive to providing the intermediate result; and pause a processing of a remaining portion of the compute operation until a subsequent request that instructs the storage controller to continue processing the compute operation is received, features which only further describe the abstract idea itself. Therefore, claim 11 does not include features that amount to significantly more than that idea.

Allowable Subject Matter
Claims 4, 11, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, while also overcoming the 35 U.S.C. 101 rejection applied herein.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 12-14, 16-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Booman et al. (U.S. 6,216,169) (Hereinafter Booman) in view of Tang et al. (U.S. 8,346,735) (Hereinafter Tang).
As per claim 1, Booman discloses a system, comprising: 
a storage medium (see for example Booman, this limitation is disclosed such that there is a system including a computer readable medium such as a floppy disk or CD ROM (i.e. “a storage medium”); col.5 lines {11}-{31}); 
evaluat[ing] a processing capability (see for example Booman, this limitation is disclosed such that a received request includes a deadline by which the remote workstations must respond to the request. The remote workstations prioritize their processing according to the deadlines from multiple requests. A remote workstation determines if it will complete its processing by the deadline (i.e. claimed “evaluat[ing] a processing capability”); col.10 lines {38}-{52});
determin[ing], based on the processing capability, only a portion of a compute operation is completable within a requested processing timeframe; determin[ing] an intermediate result; and provid[ing] the intermediate result (see for example Booman, this limitation is disclosed such that if a remote workstation determines that it will not complete its processing by the deadline, it sends a not complete output to the master workstation by the deadline, and stores its partial results in its memory; col.10 lines {38}-{52}).
Booman does not explicitly teach a storage controller coupled to a storage medium.
However, Tang discloses a storage controller coupled to a storage medium (see for example Tang, this limitation is disclosed such that there is a system for controlling multi-step storage management operations; col.5 lines {43}-{50}. The data storage system has a management functionality; col.15 lines {29}-{39}).
Booman in view of Tang is analogous art because they are from the same field of endeavor, process management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Booman by using a storage system with management functionality as taught by Tang because it would enhance the teaching of Tang with an effective means of identifying, classifying, monitoring, and controlling physical and logical resources in a SAN (as suggested by Tang, see for example col.3 lines {1}-{21}).
As per claim 2, Booman in view of Tang discloses the system of claim 1, wherein the compute operation is a multi-stage compute operation comprised of a plurality of stages (see for example Tang, this limitation is disclosed such that there is a method for controlling multi-step storage management operations; clm.1 and associated text); and 
the intermediate result is an approximation of a final processing result; or a partial result determined by processing some of the plurality of stages of the multi-stage compute operation (see for example Tang, this limitation is disclosed such that there are results of an intermediate step within the multi-step transaction; clm.1 and associated text).
As per claim 3, Booman discloses the system of claim 1 (see rejection of claim 1 above), further disclosing processing a portion of a compute operation within a requested processing timeframe (see for example Booman, this limitation is disclosed such that if a remote workstation determines that it will not complete its processing by the deadline, it sends a not complete output to the master workstation by the deadline, and stores its partial results in its memory; col.10 lines {38}-{52}).
Although Booman discloses processing a portion of a compute operation within a requested processing timeframe, Booman does not explicitly teach that a storage controller is configured to process a portion of a multi-stage compute operation, wherein an intermediate result is determined based on the processed portion of the multi-stage compute operation.
However, Tang discloses that a storage controller is configured to process a portion of a multi-stage compute operation, wherein an intermediate result is determined based on the processed portion of the multi-stage compute operation (see for example Tang, this limitation is disclosed such that there is a method for controlling multi-step storage management operations. There are results of an intermediate step within the multi-step transaction; clm.1 and associated text)
As per claim 5, Booman in view of Tang discloses the system of claim 1, further comprising a storage device including the storage medium and the storage controller, wherein: the storage device is coupled via a network to a client; and the client is a consumer computing device, a host system, or an embedded system (see for example Tang, this limitation is disclosed such that data storage system and management system are connected to host servers over communication medium (i.e. network) 18; Fig.1 and associated text).
As per claim 6, Booman in view of Tang discloses the system of claim 5, wherein the storage controller is further configured to: receive a compute request from the client, wherein the compute request includes the requested processing timeframe (see for example Booman, this limitation is disclosed such that a request is received, wherein the received request includes a deadline by which remote workstations must respond to the request; col.10 lines {38}-{52}).
Regarding claim 12, it is a method claim having similar limitations cited in claim 1.    Thus, claim 12 is also rejected under the same rationales as cited in the rejection of claim 1.
Regarding claim 13, it is a method claim having similar limitations cited in claim 2.    Thus, claim 13 is also rejected under the same rationales as cited in the rejection of claim 2.
Regarding claim 14, it is a method claim having similar limitations cited in claim 3.    Thus, claim 14 is also rejected under the same rationales as cited in the rejection of claim 3.
Regarding claim 16, it is a method claim having similar limitations cited in claim 6.    Thus, claim 16 is also rejected under the same rationales as cited in the rejection of claim 6.
Regarding claim 17, it is a method claim having similar limitations cited in claim 5.    Thus, claim 17 is also rejected under the same rationales as cited in the rejection of claim 5.
Regarding claim 20, it is a system claim having similar limitations cited in claim 1.    Thus, claim 20 is also rejected under the same rationales as cited in the rejection of claim 1.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Booman (U.S. 6,216,169) in view of Tang (U.S. 8,346,735) as applied to claim 6 above, and further in view of Hrischuk et al. (U.S. 2015/0199148) (Hereinafter Hrischuk).
As per claim 7, Booman in view of Tang discloses the system of claim 6 (see rejection of claim 6 above), but does not explicitly teach a client, wherein the client is a host system and is configured to tag the compute request with the requested processing timeframe.
However, Hrischuk discloses a client, wherein the client is the host system and is configured to tag the compute request with the requested processing timeframe (see for example Hrischuk, this limitation is disclosed such that a request message is tagged with a deadline; paragraph [0083]. Requests can originate from hosts (i.e. client for a request is a host system); paragraph [0097]).
Booman in view of Tang is analogous art with Hrischuk because they are from the same field of endeavor, process management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Booman in view of Tang by tagging requests originating from host clients as taught by Hrischuk because it would enhance the teaching of Booman in view of Tang with an effective means of controlling processing of requests with a completion deadline (as suggested by Hrischuk, see for example paragraph [0083]).

Claims 8-9 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Booman (U.S. 6,216,169) in view of Tang (U.S. 8,346,735) as applied to claims 1 and 12 above, respectively, and further in view of Dutta et al. (U.S. 2019/0334801) (Hereinafter Dutta).
As per claim 8, Booman in view of Tang discloses the system of claim 1 (see rejection of claim 1 above), wherein: the storage medium and storage controller comprise a storage device (see for example Tang, this limitation is disclosed such that storage devices containing host interface units, disk drives, and disk interface units are used; col.1 lines {27}-{42}); 
Booman in view of Tang does not explicitly teach a storage controller that is further configured to: monitor one or more operational parameters of a storage device; and evaluate the processing capability of the storage device based on the one or more operational parameters. 
However, Dutta discloses a storage controller that is further configured to: monitor one or more operational parameters of a storage device (see for example Dutta, this limitation is disclosed such that storage device management software for data devices of a data storage network is used for monitoring metrics; paragraph [0021]); and
evaluate the processing capability of the storage device based on the one or more operational parameters (see for example Dutta, this limitation is disclosed such that the gathered metrics are used to evaluate performance of the data storage network; paragraph [0021]).
Booman in view of Tang is analogous art with Dutta because they are from the same field of endeavor, process management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Booman in view of Tang by monitoring and evaluating storage devices as taught by Dutta because it would enhance the teaching of Booman in view of Tang with an effective means of resolving performance issues (as suggested by Dutta, see for example paragraph [0020]).
As per claim 9, Booman in view of Tang, further in view of Dutta discloses the system of claim 8, wherein the one or more operational parameters include: a storage processing load; a processing unit load; a cache level; a hardware capability; a garbage collection load; a memory state; and/or a processing queue level (see for example Dutta, this limitation is disclosed such that parameters/metrics include queue depth (i.e. claimed “processing queue level”); paragraph [0019]).
Regarding claim 18, it is a method claim having similar limitations cited in claim 8.    Thus, claim 18 is also rejected under the same rationales as cited in the rejection of claim 8.
Regarding claim 19, it is a method claim having similar limitations cited in claim 9.    Thus, claim 19 is also rejected under the same rationales as cited in the rejection of claim 9.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Booman (U.S. 6,216,169) in view of Tang (U.S. 8,346,735) as applied to claim 1 above, and further in view of Baptist et al. (U.S. 2014/0075112) (Hereinafter Baptist).
As per claim 10, Booman in view of Tang discloses the system of claim 1 (see rejection of claim 10), wherein the intermediate result was provided to a client (see for example Booman, this limitation is disclosed such that that if a remote workstation determines that it will not complete its processing by the deadline, it sends a not complete output to the master workstation (i.e. claimed client) by the deadline, and stores its partial results in its memory; col.10 lines {38}-{52}).
Although Booman in view of Tang discloses that an intermediate result is provided to a client, Booman in view of Tang does not explicitly teach that a client is configured to unwind a compute operation based on a rollback request.
However, Baptist discloses a client that is configured to unwind the compute operation based on the rollback request (see for example Baptist, this limitation is disclosed such that a device (i.e. client) issues a rollback request, and in response a storage operation is aborted (i.e. unwind a compute operation based on a rollback request); paragraphs [0300], [0310]).
Booman in view of Tang is analogous art with Baptist because they are from the same field of endeavor, process management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Booman in view of Tang by responding to a rollback request as taught by Baptist because it would enhance the teaching of Booman in view of Tang with an effective means of dealing with revisions and conflicts (as suggested by Baptist, see for example paragraph [0300]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R LABUD whose telephone number is (571)270-5174. The examiner can normally be reached Monday - Thursday 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMERSON PUENTE can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN R LABUD/            Examiner, Art Unit 2196